  Case 2:19-cv-00511-HCN Document 46 Filed 08/19/20 PageID.742 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH



     CLARKE AND ASSOCIATES, INC.,
     Plaintiff and Counterclaim Defendant,
                         v.
    SHAWN A. RUNSTED and SUSAN K.
              RUNSTED,
                                                            MEMORANDUM DECISION
        Defendants and Counterclaimants                          AND ORDER
                        and                                  REMANDING ACTION
                                                               TO STATE COURT
    SHAWN A. RUNSTED and SUSAN K.
              RUNSTED,
                                                          Civil No. 2:19-cv-000511-HCN-DBP
              Third-party Plaintiffs,
                         v.                                     Howard C. Nielson, Jr.
                                                              United States District Judge
 SCOTT BOERSTRA; EQUITY REALTORS,
      L.L.C.; ERIC V. LEE; ESCROW                               FOR PUBLICATION
  SPECIALISTS, INC.; FOUNDERS TITLE
  COMPANY OF DAVIS; COTTONWOOD
    TITLE INSURANCE AGENCY, INC.;
   JENNIFER MOSLEY; JEFF NORMAN,
  LLC; DLN DSI ENTERPRISES, LLC; 4TH
  STREET FUNDING, LLC; REAL ESTATE
  EDUCATION, RESEARCH, RECOVERY
           FUND; and DOES 1-5,
             Third-party Defendants.




        Shawn and Susan Runsted—defendants, counterclaimants, and third-party plaintiffs in

this complicated matter—removed this action to federal court pursuant to a federal statute

authorizing removal of state-court actions or claims that relate to ongoing bankruptcy

proceedings. The Runsteds’ bankruptcy proceedings have now concluded. As authorized by

statute, this court remands this action to state court.
 Case 2:19-cv-00511-HCN Document 46 Filed 08/19/20 PageID.743 Page 2 of 8




                                                  I.

       Plaintiff Clarke and Associates, Inc., filed a complaint against Shawn and Susan Runsted

in state court asserting four state-law claims. It appears that Plaintiff and Defendants are all Utah

citizens. Plaintiffs alleged that the Runsteds had defaulted on a loan secured by their house and

sought an order of eviction. See Complaint, Dkt. No. 1, Clarke and Associates v. Runsted, No.

180906901 (Utah. 3d Dist. Sep 17, 2018).

       The Runsteds answered the complaint, asserting eleven counterclaims against Clarke and

Associates. See Dkt. No. 42 (First Amended Answer) (lodging state court document on federal

docket). The Runsteds also filed a seventeen-count third-party complaint against eleven named

individuals and entities, including Scott Boerstra, the President of Clarke and Associates, and

various entities and individuals affiliated with Mr. Boerstra or involved in interactions between

Clarke and Associates and the Runsteds. See Dkt. No. 41 at 4–7 (same).

       Seven of the eleven counterclaims were based on state law. Three of remaining claims

were “core proceedings”—that is, claims “that arise in a bankruptcy case or under Title 11,”

Stern v. Marshall, 564 U.S. 462, 476 (2011). See Dkt. No. 42 at 34–36. The remaining claim was

a non-core, federal claim alleging a violation of regulations implementing the Truth in Lending

Act of 1968, 15 U.S.C. § 1601 et seq. See Dkt. No. 42 at 28 (citing 12 C.F.R. § 1026.42).

Thirteen of the third-party claims were based on state law. Two of the remaining claims were

core proceedings, see Dkt. No. 41 at 36–37, and two were non-core, federal claims alleging

violations of the Truth in Lending Act’s regulations and the Real Estate Settlement Procedures

Act, 12 U.S.C. § 2601 et seq. See Dkt. No. 41 at 25–26, 34.

       The basic theory of both the counterclaims and the third-party complaint was that the

Runsteds were “victims of an illegal foreclosure rescue scheme that resulted in Clarke Inc.



                                                  2
  Case 2:19-cv-00511-HCN Document 46 Filed 08/19/20 PageID.744 Page 3 of 8




acquiring the Residence with equity of over $100,000.00 for only $25,857.00, evicting the

Runsteds from their home of 14 years, and leaving them devastated.” See Dkt. No. 42 at 7. The

Runsteds alleged that the scheme “was knowingly and fraudulently perpetrated by Boerstra and

Clarke Inc. and legitimized and made possible by the negligent actions and breach of fiduciary

duty of [the third-party defendants who assisted in the loan], each of whom had a fiduciary duty

to the Runsteds.” See id.

        At the time the Plaintiff filed this suit, the Runsteds had already filed a petition for

bankruptcy in this District’s bankruptcy court. See In Re Runsted, 18-25938 (Bankr. D. Utah).

The Runsteds removed Plaintiff’s action to the bankruptcy court pursuant to 28 U.S.C. § 1452(a).

See Dkt. No. 9-1 at 2. This court subsequently granted a motion to withdraw the reference to the

bankruptcy court, bringing the action here. See Dkt. No. 8; DUCivR 83-7.4.

        In December 2019, Mr. Boerstra moved to dismiss the third-party claims as applied to

him. See Dkt. No. 28. Clarke and Associates also moved to dismiss the counterclaims and strike

portions of the third-party complaint. See Dkt. Nos. 29, 30. Three months later, in March 2020,

the bankruptcy case ended. See Dkt. No. 34. At this court’s request, see Dkt. No. 35, the parties

then submitted briefing regarding the effect of the termination of the bankruptcy case on this

action, see Dkt. Nos. 37, 38, 39, 40. Following a hearing on the pending motions, the court

requested additional briefing about this court’s jurisdiction and the appropriate disposition of this

case. See Dkt. No. 44. Several parties filed a joint brief addressing these issues. See Dkt. No. 45.

                                                  II.

        As noted above, the Runsteds removed this action to federal court pursuant to 28 U.S.C.

§ 1452. This statute provides that, with certain exceptions not relevant here, “[a] party may

remove any claim or cause of action in a civil action . . . to the district court for the district where



                                                   3
 Case 2:19-cv-00511-HCN Document 46 Filed 08/19/20 PageID.745 Page 4 of 8




such civil action is pending, if such district court has jurisdiction of such claim or cause of action

under section 1334 of this title.” 28 U.S.C. § 1452(a). Section 1334 in turn provides that, except

for certain matters over which federal jurisdiction is exclusive, see 28 U.S.C. § 1334(e)(2), “the

district courts shall have original but not exclusive jurisdiction of all civil proceedings arising

under title 11 [the bankruptcy code], or arising in or related to cases under title 11.” 28 U.S.C. §

1334(b) (emphasis added).

         Section 1452 also provides that “[t]he court to which such claim or cause of action is

removed may remand such claim or cause of action on any equitable ground.” 28 U.S.C. §

1452(b). It appears widely accepted that Section 1452(b) authorizes a district court to remand a

removed proceeding “sua sponte ‘notwithstanding the absence of a motion ... by any party.’” In

re Am. Equities Grp., Inc., 460 B.R. 123, 128 (Bankr. S.D.N.Y. 2011) (quoting Little Rest

Twelve, Inc. v. Visan, 458 B.R. 44, 61 (S.D.N.Y. 2011)); see also First Fed. Sav. & Loan Ass’n

(In re Ramada Inn-Paragould Gen. P’ship), 137 B.R. 31, 33 (Bankr. E.D. Ark. 1992); In re

Bisno, 433 B.R. 753, 758 (Bankr. C.D. Cal. 2010); Texas Gulf Trawling Co. v. RCA Trawlers &

Supply, Inc. (In re Ciclon Negro, Inc.), 260 B.R. 832, 837 (Bankr. S.D. Tex.2001). Various

courts have identified a range of relevant factors and considerations that may be considered in

deciding whether remand is appropriate. See, e.g. In re Bisno, 433 B.R. at 758 (twelve factors);

River Cement Co. v. Bangert Bros. Const. Co., 852 F. Supp. 25, 27 (D. Colo. 1994) (eight

factors). None of these courts has suggested that the factors it identifies are exclusive, however,

and there is no binding set of factors in this Circuit—which is unsurprising, given that Section

1452 authorizes remand on “any equitable ground.” (Emphasis added.) Cf. City of Albuquerque

v. Soto Enterprises, Inc., 864 F.3d 1089, 1098 (10th Cir. 2017) (noting the breadth of Section

1452).



                                                   4
  Case 2:19-cv-00511-HCN Document 46 Filed 08/19/20 PageID.746 Page 5 of 8




        Here, the court concludes that three considerations, taken together, decidedly support

remanding this action to state court.

        First, this action could not have been initiated in or removed to federal court had the

Runsteds not filed for bankruptcy. The original complaint raised only state law claims and the

parties to the action appear to have all been Utah citizens. See Complaint, Dkt. No. 1, Clarke and

Associates v. Runsted, No. 180906901 (Utah. 3d Dist. Sep 17, 2018). The action thus implicated

neither this court’s federal question jurisdiction nor its diversity jurisdiction. To be sure, the

Runsteds raised federal claims in their counterclaims and third-party claims. But federal question

jurisdiction is determined under the well-pleaded complaint rule. See, e.g., Louisville &

Nashville RR. Co. v. Mottley, 211 U.S. 149, 152–54 (1908). It follows that “a counterclaim—

which appears as part of the defendant's answer, not as part of the plaintiff's complaint—cannot

serve as the basis for ‘arising under’ jurisdiction.” Holmes Group, Inc. v. Vornado Air

Circulation Systems, Inc., 535 U.S. 826, 831 (2002). For the same reason, “when there is no

subject-matter jurisdiction over the original action between plaintiff and defendant, it cannot be

created by adding a third-party claim over which there is jurisdiction.” 6 Charles A. Wright,

Arthur R. Miller, & Mary Kay Kane, Federal Practice & Procedure § 1444 (3d. ed. 2002).

        Second, the bankruptcy petition that allowed this action to be in federal court has now

been dismissed. It might be thought that because jurisdiction under Section 1334 turns “upon the

nexus between the underlying bankruptcy case” and the related claim, federal jurisdiction over

such claims disappears when the bankruptcy proceeding ends. In re Smith, 866 F.2d 576, 580 (3d

Cir. 1989); see also Matter of Querner, 7 F.3d 1199, 1201 (5th Cir. 1993). The Runsteds are

likely correct that federal courts technically retain jurisdiction in such circumstances, however,

since “subject matter jurisdiction is determined when a federal court’s jurisdiction is first



                                                   5
 Case 2:19-cv-00511-HCN Document 46 Filed 08/19/20 PageID.747 Page 6 of 8




invoked.” Double Eagle Energy Servs., L.L.C. v. MarkWest Utica EMG, L.L.C., 936 F.3d 260,

263 (5th Cir. 2019). As the Fifth Circuit has explained, “the time-of-filing rule . . . applies to

bankruptcy jurisdiction no less than it applies to diversity or federal question jurisdiction.” Id.

       But even if this court still has Section 1334 jurisdiction over this action as a technical

matter, the rationale for exercising that jurisdiction has surely vanished. As the Fifth Circuit

explained, although the “closing of a bankruptcy case does not divest federal courts of Section

1334(b) jurisdiction over cases that, when filed, were related to the bankruptcy,” “such

circumstances strongly favor discretionary dismissal.” Id. at 263–64. Indeed, given that “[i]n

general, core proceedings are proceedings which have no existence outside of bankruptcy,” In re

Johnson, 575 F.3d 1079, 1083 (10th Cir. 2009) (cleaned up), the Runsteds’ core claims are likely

no longer viable. And while emphasizing that the matter is committed to the trial court’s “sound

discretion,” the Tenth Circuit has indicated that “when the underlying bankruptcy case is

dismissed, a noncore, related proceeding ordinarily should also be dismissed.” Id. at 1083

       Third, state law claims dominate this action, whether one looks at the claims in the

original complaint, the counterclaims, or the third-party complaint. Only eight of the thirty-two

claims asserted in the complaint, the answer, and the third-party complaint are federal claims.

Four of these eight claims are core claims that are likely no longer viable, as discussed above.

And the remaining federal claims are unlikely to play a significant role in subsequent litigation.

While the court is not ruling on these issues, it notes that there are serious questions regarding

the timeliness of the Runsteds’ claims under the Truth in Lending Act and whether the Runsteds

have adequately pled a cause of action under the Real Estate Settlement Procedures Act. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will not do.”) (cleaned up).



                                                   6
 Case 2:19-cv-00511-HCN Document 46 Filed 08/19/20 PageID.748 Page 7 of 8




                                                 III.

       In the alternative, the court finds that abstention is proper under 28 U.S.C. § 1334. As

noted above, Section 1334 confers federal jurisdiction over “civil proceedings arising under title

11, or arising in or related to cases under title 11.” 28 U.S.C. § 1334(b).

       But Section 1334 also provides that

       [e]xcept with respect to a case under chapter 15 of title 11, nothing in this section
       prevents a district court in the interest of justice, or in the interest of comity with
       state courts or respect for state law, from abstaining from hearing a particular
       proceeding arising under title 11 or arising in or related to a case under title 11.
Id. § 1334(c)(1). There is little doubt that “[a]bstention [under this section] is applicable … to

those cases that are originally filed in state court and removed to bankruptcy court.” In re

Mattson, 448 B.R. 540, 544–45 (Bankr. D. Kan. 2011); accord In re Southmark Corp., 163 F.3d

925, 929 (5th Cir. 1999). And as with Section 1452, it appears well settled that a district court

may abstain sua sponte under subsection 1334(c)(1) in the absence of a motion from an

interested party. See, e.g., In re Thrive Nat’l Corp., 605 B.R. 229, 236 (Bankr. D. Utah 2017)

(citing In re Terracor, 86 B.R. 671, 677 n.15 (Bankr. D. Utah 1988)); Bricker v. Martin, 348

B.R. 28, 32–34 (W.D. Pa. 2006) (Hardiman, J.) (collecting cases).

       The court finds that the same considerations that support remand under Section 1452 also

support abstention under Section 1334. As explained above, (1) this court would have lacked

jurisdiction over this action in the absence of the bankruptcy petition, (2) the bankruptcy petition

has been dismissed, eliminating the rationale for federal jurisdiction, and (3) state law claims

predominate in this case. The court thus finds that the “interest of justice,” “the interest of comity

with state courts,” and “respect for state law” all support abstention here. 28 U.S.C. § 1334(c)(1).

       It appears that a court may either remand an action to state court or dismiss the action

when it abstains under Section 1334. See In re Midgard Corp., 204 B.R. 764, 774–775 & n.12


                                                  7
 Case 2:19-cv-00511-HCN Document 46 Filed 08/19/20 PageID.749 Page 8 of 8




(B.A.P. 10th Cir. 1997). Here, the court thinks that remand is the more appropriate disposition

because it will permit an adjudication of the various claims, counterclaims, and third-party

claims that survive dismissal of the bankruptcy petition.

                                         *       *      *

       For all of these reasons, the court REMANDS this action to state court.

       IT IS SO ORDERED.

                                             DATED this 19th day of August, 2020.

                                             BY THE COURT:




                                             Howard C. Nielson, Jr.
                                             United States District Judge




                                                 8
